DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/21/2022 has been entered.  Claims 1-20 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “in a fashion sufficient to withstand at least 400 foot pounds of force” renders the claim indefinite in the Examiner’s position.  Previously, the Examiner indicated that he was of the position that the ability to withstand at least 400 foot pounds of force was attributed to the material of the device (i.e. being made out of ¼ inch powder coated aluminum) as discussed in Paragraph 0088 of the Applicant’s originally filed specification.  However, in the Remarks filed 1/21/2022, Applicant argues that the ability to withstand this force is attributable to the strength of the fixing between the planar surfaces.  However, it is unclear under what conditions the Applicant 
  Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell US 5109411 (hereinafter O’Connell) in view of O’Connell US 5060260 (hereinafter O’Connell 260) in view of Dittmer US 2004/0211872 (hereinafter Dittmer)..

    PNG
    media_image1.png
    632
    618
    media_image1.png
    Greyscale

Re. Cl. 1, O’ Connell discloses: A vehicular electronics mounting system (Fig. 5) to secure electronic apparatus (cellular telephone shown in phantom lines, Fig. 5) comprising: spaced apart first and second parallel planar surfaces (12c-d, Fig. 2 and 5) attached to a base (12a, Fig. 2 and 5) and extending upward (see Fig. 2 and 5); spaced apart third and fourth parallel planar surfaces (see portions of 52a-b with 52e and 52d) extending downward from a mounting bar (26, Fig. 5); the first upward and third downwardly extending planar surfaces being rotationally connected (see Fig. 5, via 60); the second upward and fourth downwardly extending planar surfaces being rotationally connected (see Fig. 5, via other 58 and 60); the said first and third planar surfaces and said second and fourth planar surfaces being frictionally fixable with respect to each other (see Fig. 5, via 52e and 52d).
Re. Cl. 2, O’ Connell discloses: each parallel planar surface has a central bolt aperture that receives a bolt (see Fig. 5, 58 and 60 and openings which they pass through) and further comprising: a first bolt securing the first upward and third downward extending surfaces; and a second bolt securing the second upward and fourth downward extending surfaces (see Fig. 5, 58 and 60). 
Re. Cl. 6, O’ Connell discloses: the base is a face plate secured to a mounting flange fixed about an opening in the vehicle structure (see Fig. 2 and 5, the base 12a is a face plate and it capable of being secured to a mounting flange as claimed in in the intended use via 26b).
Re. Cl. 8, O’ Connell discloses: the mounting bar has attached spaced apart downwardly extending first and second connecting arms (52a-b, Fig. 5), said first downwardly extending connecting arm having a lower end comprising the third (see Fig. 5).
Re. Cl. 9, O’ Connell discloses: the first and second connecting arms have upper ends with fifth and sixth parallel planar surfaces (upper ends of 52a-b which have 52f-g on them, Fig. 5) and spaced apart seventh and eighth parallel planar surfaces extend downward from the mounting bar (16a-b, Fig. 2 and 5); and the fifth and seventh planar surfaces are rotationally connected; and the sixth and eighth planar surfaces are rotationally connected (see Fig. 5, via 54 and 56).
Re. Cl. 10, O’ Connell discloses: the first and second connecting arms have upper ends with fifth and sixth parallel planar surfaces and spaced apart (upper ends of 52a-b which include 52f-g as shown in Fig. 5); 2019270143v1 04323-0102seventh and eighth parallel planar surfaces extend downward from the mounting bar (16a-b, Fig. 2 and 5); the fifth, sixth, seventh and eighth planar surfaces have central apertures (see Fig. 5, where fasteners 54 and 56 pass through); the fifth and seventh planar surfaces are rotationally connected with a third bolt passing through the central apertures therein; the sixth and eighth planar surfaces are rotationally connected with a fourth bolt passing through the central apertures therein (see Fig. 5, 54 and 56).
Re. Cls. 1, 3-5, 7 and 10, O’Connell does not disclose having a gimbal bracket with a bottom and two sides, in a fashion sufficient to withstand at least 400 foot pounds of force; and a top plate is mounted over the gimbal bracket and secured to the mounting bar so that the bottom of the gimbal bracket is sandwiched between the top plate and mounting bar (Cl. 1), the first upward and third downward extending surfaces (Fig. 1) which includes a mounting bar (12a, Fig. 3) that is used to secure a gimbal bracket (114, 16 Fig. 3) with a bottom(14a Fig. 3) and two sides (14b and 16b, Fig. 3) to the mounting bar (see Fig. 1-3).  Re. Cl. 1, O’Connell 260 discloses a top plate (see annotated figure 3) is mounted over the gimbal base (14, 16 Fig. 3) and secured to the mounting bar (see Fig. 1-3, via fasteners passing up through 12a, 20, 14/16 and 18) so that the bottom of the gimbal base (14a Fig. 1-3) is sandwiched between the top plate and mounting bar (see Fig. 1, the portion 14a, is sandwiched or located between top plate 18 and mounting bar 12a).  Re. Cl. 7, O’Connell 260 discloses a second top plate (see annotated figure 3) is mounted over and secures a bottom of a second gimbal base (16a, Fig. 1-3) to the mounting bar (see Fig. 1-3).
(10, Fig. 3) of O’Connell 260 since O’Connell discloses that such a modification is adjustable in width, length and height (Abstract, Lines 2-5) and enables for accommodating varying shock and vibration conditions (Abstract, Lines 9-12).
Re. Cl. 1, the combination of O’Connell in view of O’Connell 260 does not disclose the planar surfaces being frictionally fixable with respect to each other in a fashion sufficient to withstand at least 400 foot pounds of force (Cl. 1), the first upward and third downward extending surfaces each have a plurality of openings encircling the central aperture, and the openings on at least one of said surfaces being a plurality of arcuate slots, and the first and third surfaces being fixably secured together by bolts passing through the plurality of openings on the first and third planar surfaces (Cl. 3), the plurality of openings surrounding the central aperture is at least three (Cl. 4), the arcuate slots extend through an arc of between 60 and 100 degrees (Cl. 5), or the fifth and seventh each have a plurality of openings encircling the central aperture, and the openings on at least one of said surfaces being a plurality of arcuate slots, with the fifth and seventh surfaces being fixably secured together by bolts passing through the plurality of openings on the fifth and seventh planar surfaces (Cl. 10). Dittmer discloses an electronics mounting system (Fig. 1) which includes parallel surfaces (24s, Fig. 3) that match with other parallel surfaces (60s, Fig. 3) which enable rotational movement between the mating surfaces (see Fig. 3, via 80s/90s and 26s/28s).  Re. Cl. 1, Dittmer discloses the planar surfaces being frictionally fixable with respect to each other in a fashion sufficient to withstand at least 400 foot pounds of force (see Fig. 3, by having the particular central bolt with frictional fasteners engaging slots as shown, it is the Examiner’s position that the bolts could be tightened to a particular torque to withstand 400 foot pounds of force as claimed; the Examiner notes the limitation is indefinite as set forth above and has been treated with art to the best of his ability in view of the lack of definiteness). Re. Cl. 3, Dittmer discloses the first upward and third downward extending surfaces each have a plurality of openings (28s and 90s, Fig. 3) encircling the central aperture (26s and 80s), and the openings on at least one of said surfaces being a plurality of arcuate slots (see 28s, Fig. 3), and the first and third surfaces being fixably secured together by bolts (86 and 87, Fig. 3) passing through the plurality of openings on the first and third planar surfaces (see Fig. 3-4).  Re. Cl. 4, Dittmer discloses that the plurality of openings surrounding the central aperture is at least two (see Fig. 3).  Re. Cl. 5, Dittmer discloses the arcuate slots extend through an arc (see 28, Fig. 3).  Re. Cl. 10, Dittmer discloses the parallel mating surfaces each have a plurality of openings (28s and 90s, Fig. 3) encircling the central aperture (26s and 80s, Fig. 3), and the openings on at least one of said surfaces being a plurality of arcuate slots (see 28s, Fig. 3), with the parallel mating surfaces being fixably secured together by bolts (86-87, Fig. 3) passing through the plurality of openings on the parallel mating surfaces (see Fig. 3).  
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mating detents/indents of O’Connell with the arcuate slots in Dittmer since it has been held obvious to replace one known means for another to achieve a predictable result.  In this instance, the detents/indents and slots/holes are known elements to achieve the predictable result KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claims 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonczyk US 2011/0168855 (hereinafter Bonczyk) in view of Wang US 2007/0278373 (hereinafter Wang) in view of Dittmer.
Re. Cl. 11, Bonczyk discloses: A vehicular electronic mounting system (10, Fig. 1-2) having a first securely fixable rotatable joint (see annotated figure 1a, between 1st parallel surface and 14b) comprising a first planar element (see annotated figure 1a) with a central opening (see Fig. 1a, where bolt passes through); a second planar element (lower portion of 14b which matches with 1st parallel surface, Fig. 1a) with a central opening (see Fig. 1a, where bolt passes through); a fastener passing through the central openings of the first and second planar elements (see Fig. 1a); and having a second securely fixable rotatable joint (see annotated figure 1a, between 2nd parallel surface and 14a) comprising third planar element (2nd parallel surface, annotated figure 1a) with a central opening (see Fig. 1a, where bolt passes through); a fourth planar element (lower portion of 14a which matches with the 2nd parallel surface) with a central opening (see Fig. 1a); a fastener passing through the4 16342600v1 04323-0102central openings of the third and fourth planar elements (see Fig. 1a);wherein the first and third planar elements are parallel to one another and connected to a base (see annotated figure 1a), and the second and fourth planar elements are connected to a mounting structure (see annotated figure 2, mounting bar) for an electronic apparatus (see Fig. 1-2, for securing to electronics apparatus 44).
Re. Cl. 12, Bonczyk discloses: the first planar element of the first securely fixable joint and the third planar element of the second securely fixable joint are secured to the base (see annotated figure 1a).
Re. Cl. 13, Bonczyk discloses: the second planar element is a first end of a first connecting arm having a second end connected to the mounting structure (see Fig. 1a).
Re. Cl. 14, Bonczyk discloses: a top plate is mounted over and secures (see annotated figure 2, support bar) secures a gimbal base of the electronics apparatus downward against the mounting structure (see annotated figure 2, the support bar is capable of securing a gimbal base in the same manner as shown by 44 in Fig. 1).
Re. Cl. 15, Bonczyk discloses: a removable mounting plate (22b, Fig. 2) is secured to the mounting structure (see Fig. 2, removably mounted to the mounting bar by fastener illustrated) and a top plate is mounted over (see annotated figure 2) and secures a bottom of a gimbal base of the electronics apparatus to the mounting plate (see Fig. 2, the support bar is capable of securing a gimbal base in the same manner as it attaches to 44).
Re. Cl. 16, Bonczyk discloses: the second end of the first connecting arm forms a first planar element of a third frictionally fixable joint (see Fig. 2).
Re. Cl. 20, Bonczyk discloses: the base is a faceplate secured to a flange (see annotated figure 1a, mounting flange) mounted around an opening in the surface of the vehicle, and the flange is secured in a position by bolts passing through the vehicle structure (see Fig. 1a, the device is capable of being mounted around an opening in the vehicle in the manner shown by attaching to m).
(Fig. 1) which includes spaced apart first and second parallel planar surfaces (32, Fig. 3) attached to a base (31, Fig. 3) and extending upward (see Fig. 3); spaced apart third and fourth parallel planar surfaces (exterior of 2, Fig. 3 which fits between 32s) extending downwardly from a mounting bar (see 12, Fig. 3); the first and third planar surfaces being rotationally connected and the second and fourth planar surface being rotationally connected (see Fig. 1-3, via 47-48).  Furthermore, Wang discloses fifth and sixth planar surface rotationally connected to seventh and eighth planar surfaces (see exterior of 12 connected to 23s, Fig. 1-3).  As can be seen in Figs. 1-3, the rotational connections are lockable by using a duplicate locking mechanism (see Fig. 1-3; 47-48 and 57-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable connection between the first/third planar surfaces and the second/fourth planar surfaces of Bonczyk to include Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations. Note: the proposed modification would result in the first upward and third downwardly extending surfaces each having a plurality of openings encircling the central aperture (see Fig. 2, in the same manner as 36 surrounds 30).
Re. Cls. 11 and 17, the combination of Bonczyk in view of Wang does not disclose the plurality of openings on one of the planar elements are arcuate slots; and further comprising fasteners passing through the plurality of openings surrounding the central opening and securely fixing the planar surfaces in relation to each other; wherein each of the third and fourth planar elements has a plurality of openings surrounding the central opening; and the plurality of openings on one of the planar elements are arcuate slots; and further comprising fasteners passing through the plurality of openings surrounding the central opening and securely fixing the planar surfaces in relation to each other (Cl. 11) or the arcuate slots each extend through an arc of between 60 and 100 degrees (Cl. 17). Dittmer discloses an electronics mounting system (Fig. 1) which includes parallel surfaces (24s, Fig. 3) that match with other parallel surfaces (60s, Fig. 3) which enable rotational movement between the mating surfaces (see Fig. 3, via 80s/90s and 26s/28s).  Re. Cl. 11, Dittmer discloses the first and second planar elements have a plurality of openings (28s and 90s, Fig. 3) surrounding the central (26s and 80s), and the plurality of openings on one of planar elements are arcuate slots (see 28s, Fig. 3), and further comprising fasteners passing through the plurality of openings surrounding the central opening and securely fixing the planar surfaces in relation to each other (86 and 87, Fig. 3).  Re. Cl. 17, Dittmer discloses the arcuate slots extend through an arc (see 28, Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the openings 36 in Bonczyk with the arcuate slots in Dittmer since Bonczyk provides various potential positions by establishing the locations of openings 36 and the arcuate slots would enable more fine adjustment of the fifth and seventh surfaces. 
Re. Cl. 17, the combination cited above discloses the claimed invention except for the arc being between 60 and 100 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the arc being 60 degrees and 100 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonczyk in view of Wang in view of Dittmer as applied to claims 11-17 and 20 above, and further in view of Kuhens.
(Fig. 1) which is constructed to withstand at least 400 foot pounds of force by being made out of aluminum (Col. 4, Lines 24-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bonczyk device to be made out of ¼ inch powder coated aluminum as disclosed by Kuhens since Kuhens states that such a modification increases the durability while providing an attractive finish (Col. 4, Lines 24-29).
Response to Arguments
Re. Applicant’s argument that the plate (26) of O’Connell is not a gimbal bracket, the Examiner disagrees.  Applicant argues that a gimbal base is a pivoted support that permits rotation of an object about an axis.  It is the Examiner’s position that the structure of O’Connell discussed above (e.g. 14 and 16, Fig. 3) form a gimbal bracket with a bottom (14a, Fig. 3) and two sides (16b, 14b, Fig. 3) since the members (14 and 16) function to support an object (i.e. a telephone) which permits rotation of the object relative to an axis (i.e. about the axis of base 12).  Therefore, by taking Applicant’s 
In response to applicant's argument that the prior art of record does not disclose the mounting flange about an opening in the vehicle structure as referred to in claim 6, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, Applicant is claiming an apparatus which is intended to be used in a particular vehicle environment not a system including the apparatus and the particular environment.  Therefore, limitations detailing the conditions of the environment are intended use limitations.  It is the Examiner’s position that the horizontal base plate in O’Connell can be attached to a mounting flange via (12a-b).  Furthermore, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that there is no structure in either O’Connell reference that sandwiches the bottom of a gimbal bracket of an electronic apparatus, the Examiner disagrees.  Applicant’s attention is drawn above to the rejection of the limitation which has structure (14a) sandwiched between structures (18) and (12a).  Applicant’s argument has been considered but is not persuasive. 
In response to applicant's argument that Dittmer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant discloses (see Paragraph 00010 for example) that the objective of the invention is “to provide secure and watertight mounting to a boat deck or console, and while providing secure adjustment relative to the mount base” and “Novel multi-fastener fixable joint adjustments are utilized to provide further security, allowing adjustment without entirely removing the fasteners.”  Dittmer explicitly discloses (see Paragraph 0039 for example) that “each threaded fastener 86, 87, compresses washer 88 against flange 24, thus enabling a frictional adjustment for fixing lower portion 32 in a selected rotational position relative to device interface bracket 18.”  Applicant further argues that Dittmer does not provide for rotational fixation but merely for rotational adjustment.  It is the Examiner’s position that the threaded nature of the fasteners and openings in Dittmer inherently provide the capability of rotational fixation by simply adjusting how much the threaded fasteners are threaded into the threaded openings. Therefore, it is the Examiner’s position that the Dittmer reference is reasonably pertinent to Applicant’s particular problem as required by the non-analogous art test cited above.  Applicant’s argument has been considered but is not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huong US 2003/0122046, Huang US 6688572, and Sweere US 6019332 disclose other known mounting systems which are presented to the Applicant for their consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632